Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Response to Arguments
Applicant’s arguments with respect to claim(s) 26-29 and 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
          Applicant statement in the Remarks, bottom of page 13 to top of page 14, regarding the prior art of Zhang is with respect to the combination with the prior art of Nakazawa. Since the Nakazawa reference is replaced with WO 2017109801 to Suman as the primary reference, the statement regarding Zhang reference is moot even though Zhang is still used in this rejection since the argument is based on the combination of Nakazawa and Zhang. 
           The indicated allowability of claim 30 is withdrawn in view of the newly discovered reference(s) to US Patent Application Publication Pub. No. US 20170223206 to Katagiri.  Rejections based on the newly cited reference(s) follow.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable WO 2017109801 to Suman in view of US Patent Application Publication Pub. No. 20060147092 to Zhang.

      Regarding claim 26, Suman discloses an apparatus comprising (page 9, lines 10-15; reader 1(apparatus)):
page 1, lines 10-20, 31; page 2, lines 1-10, 22-32; page 9, lines 14-31; page 10, lines 6-10; page 11, lines 5-9; page 12, lines 24-31; page 13, lines 1-30;   a surface of object (document, printed matter) with printed bar code 6 (sheet) is read by first imaging sensor 12 (step 401));
      a second image reader disposed downstream of the first image reader for reading the surface of the sheet (page 1, lines 10-20, 31; page 2, lines 1-10, 22-32; page 9, lines 14-31; page 10, lines 10-16; page 11, lines 5-9; page 12, lines 24-31; page 15, lines 7-32; page 16, lines 1-7; the same surface of same printed material with printed bar code 6 (sheet) is read by second imaging sensor 22 (step 407) since the same coded information is scanned again; see Fig. 2 wherein second imaging sensor 22 inside assembly 20 is downstream of first imaging sensor 12 (since second imaging sensor 22 reads after first imaging sensor 12) inside assembly 10);
       wherein a same surface of a same single sheet is selectively read by a reading operation of both the first image reader and the second image reader (page 15, lines 24-32; page 16, lines 1-15; in step 409 when decoding fails using second imaging sensor 22, then both first imaging sensor 12 and  second imaging sensor 22 are activated to read the barcode 6 on same printed material on same surface of printed material), by a reading operation of the first image reader while the second image reader does not execute a reading operation (page 1, lines 10-20, 31; page 2, lines 1-10, 22-32; page 9, lines 14-31; page 10, lines 6-10; page 11, lines 5-9; page 12, lines 24-31; page 13, lines 1-30; a surface of object with printed bar code 6 (sheet) is read by first imaging sensor 12 (step 401) while second imaging sensor 22 is inactive), and by a reading operation of the second image reader while the first image reader does not execute a reading operation (page 1, lines 10-20, 31; page 2, lines 1-10, 22-32; page 9, lines 14-31; page 10, lines 10-16; page 11, lines 5-9; page 12, lines 24-31; page 15, lines 7-32; page 16, lines 1-7; the surface of printed material with printed bar code 6 (sheet) is read by second imaging sensor 22 (step 407) while first imaging sensor 12 is stopped from reading/acquiring).


However Suman does not disclose an image forming apparatus comprising:
       a transportation path on which the sheet is transported; 
       a first image reader disposed adjacent the transportation path;
       a second image reader disposed downstream of the first image reader in a transporting direction of the sheet;
       an image forming unit for sequentially forming a plurality of images, each of which plurality of images is on a surface of a sheet; and
       wherein the image forming unit is controlled in accordance with a result of the reading operation by the first image reader or the second image reader.
       Zhang discloses an image forming apparatus comprising:
       a transportation path on which the sheet is transported (see Fig. 1 showing transport path (arrow); paragraph 19, 23; conveyor 8 transports the printed graphic 4 to a inspection location (path));

       a second image reader disposed downstream of the first image reader in a transporting direction of the sheet (paragraph 23; see Fig. 1 showing camera F2/2 (second image reader) disposed downstream of  camera F1/1 in the transport direction (arrow) for the printed graphic 4);
       an image forming unit for sequentially forming a plurality of images, each of which plurality of images is on a surface of a sheet (paragraph 16, 18-19; printing device 12 (image forming unit) prints graphics images on the surface of print material 4); and
       wherein the image forming unit is controlled in accordance with a result of the reading operation by the first image reader or the second image reader (paragraph 18, 20, 23; cameras/image sensors F1 and F2 (first and second image readers) are used to capture image of the printed graphic 4 (reading operation) and this image is used to determine defect in the printed graphics; the defect detected (result) is used to control quality adjustment for the printing device 12).

       

        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Suman as taught by Zhang to provide control of the printing process based on read image of the printout.


       

        Regarding claim 29, Zhang discloses the image reading device according to claim 26, wherein the first image reader and the second image reader are disposed on a top side of the transportation path (see Fig. 2 wherein camera F1 and camera F2 are disposed on top side of the printed graphic 4 transport path shown by arrow; paragraph 18, 23). 


Claims 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017109801 to Suman in view of US Patent Application Publication Pub. No. 20060147092 to Zhang further in view of US Patent Application Publication Pub. No. US 20100118361 to Iguchi.
       Regarding claim 27, Suman does not disclose the image reading device according to claim 26, wherein the first image reader and the second image reader both comprise line sensors.
       Iguchi discloses wherein the first image reader and the second image reader both comprise line sensors (paragraph 28; CCD line sensors 13; paragraph 41-43; see Fig. 8 
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Suman in view of Zhang as taught by Iguchi to use line sensors for the first and second image readers.
        The motivation to combine the references is to provide control of “reading precision” for first and second image readers separately such that the precision is adjusted for each image reading units accordingly to the need (paragraph 8, 32, 33).

       Regarding claim 28, Iguchi discloses the image reading device according to claim 26, wherein the first image reader and the second image reader both comprise CCD or CMOS (paragraph 28; CCD line sensors 13; paragraph 41-43; see Fig. 8 wherein these image reading units 62 and 64 (CCD line sensors) reading same side of the medium).


Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017109801 to Suman in view of US Patent Application Publication Pub. No. 20060147092 to Zhang further in view of US Patent Application Publication Pub. No. US 20150350460 to Hirata.
          Regarding claim 31, Suman discloses wherein the surface of the sheet is read by both the first image reader and the second image reader (page 15, lines 24-32; page 16, lines 1-15;  in step 409 when decoding fails using second imaging sensor 22, then both first imaging sensor 12 and  second imaging sensor 22 are activated to read the barcode 6 on same printed material on same surface of printed material). Suman does not disclose the image reading device according to claim 26, and image failure/no-failure determination is performed.
        Hirata discloses wherein image failure/no-failure determination is performed (paragraph 76-80, 84-85; after reading the plate 35, the image of the scanned plate is compared with reference image in storage to determine anomalous values in the scanned image data (failure); if images are same there is no failure; if anomaly no scanning of the printed pattern on sheet (failure) since scanning will result in fail; if no anomaly scanning of the printed pattern is performed since scanning will not fail; pattern image formed on the sheet).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Suman in view of Zhang as taught by Hirata to provide scanning image failure determination processing based on scan data.
        The motivation to combine the references is to provide user notification of maintenance operation based on analysis of the scanned image data from one of the image reading units (paragraph 76-83).



Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable WO 2017109801 to Suman in view of US Patent Application Publication Pub. No. 20060147092 to Zhang further in view of US Patent Application Publication Pub. No. US 20170223206 to Katagiri.

       Regarding claim 30, Suman in view of Zhang does not disclose the image reading device according to claim 26, wherein the first image reader and the second image reader are disposed on opposite sides of the transportation path.
        Katagiri discloses wherein the first image reader and the second image reader are disposed on opposite sides of the transportation path (paragraph 110-112; first scanner 701a and second scanner 701b are disposed on opposite side of the transport path 700 shown in Fig. 6 and first scanner 701a and second scanner 701b scan the same surface of the same sheet P by using the inverting path 751a).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Suman in view of Zhang as taught by Katagiri to provide the first and second image readers at opposite sides of the conveying path.
        The motivation to combine the references is to provide compensation for difference between the first and second image readers when printed materials that are duplex printed are inspected by providing the first and second image readers at opposite side of the transport path and using inverting path to scan the same surface of the sheet using first and second image readers to provide adjustment for “machine difference” of the two image readers before inspecting the first and second side of the printed sheet (paragraph 5-10, 51, 119-122).




Allowable Subject Matter


Claims 1-25 are allowed.

The following is an examiner’s statement of reasons for allowance: 
            
        With regards to independent claim 1, the closest prior art of US Patent Application Publication Pub. No. US 20150350460 to Hirata discloses an image forming device comprising (paragraph 36-38; image forming apparatus 100):
       an image forming unit that forms an image on a transfer medium (limitation interpreted under 35 U.S.C. 112(f) as the electro-photographic printer: paragraph 36-42; image forming unit 10 prints on the sheet); and
       a controller that controls multiple image readers capable of performing image reading for the same surface of the transfer medium, and acquires reading results from the image readers (paragraph 37, 44, 61, 70, 72-73; CPU 11 (controller) controls the colorimeter 20 and line sensor 30 (multiple image readers) which scan the same surface of the sheet; CPU 11 obtains reading result from both colorimeter and line sensor), wherein
       the controller is capable of performing failure/no-failure determination for the image on the transfer medium based on the reading results (paragraph 76-80, 84-85; after reading the plate 35, the image of the scanned plate is compared with reference image 





        US Patent Application Publication Pub. No. US 20150281487 to Motoyama discloses wherein the controller is capable of switching image reading by the multiple image readers between reading by a first number of image readers and reading by a second number of image readers, and of enabling, while the second number of image readers perform reading, at least one of the other image readers to execute a maintenance operation for the at least one of the other image readers (paragraph 46; controller 30; paragraph 62-65, 98-100; as shown in Fig. 6 and 11 when one of scanners 21 or 22 is in scanning mode the other one of scanners 21 or 22 is performing the adjustment process (maintenance); paragraph 79-81; light adjustment can be executed without stopping conveyance thereby eliminating steps s303, s305 (paragraph 81); if steps s303 and s305 are omitted, the second scanning head 22 can perform the light adjustment process (maintenance) while the first scanning head 21 is performing the reading operation on the original since the conveying is NOT stopped).

However as stated in the Remarks pages 13-14 (November 4th, 2019) by the applicant, the system of Motoyama is not combinable with the system of Hirata since in Motoyama the first and second image readers are on opposite side of the medium while in the primary reference of Hirata the first and second image readers are on the same side of the medium. Thus the modification of the reference of Hirata in view of the teachings of Motoyama that teaches to place the first and second image readers at opposite sides of the medium thereby reading different surface of the medium will not make the first and second reading units of Hirata that are on the same side of the medium operable in the way it was setup based on the statement in the Remarks. The Hirata reference will not also operate if modified by Motoyama because as also stated in page 14 of Remarks, the sensor 20 and sensor 30 cannot properly calibrate if they are placed on different side of the medium.

        US Patent Application Publication Pub. No. US 20110169893 to Takafuji discloses wherein the second number being smaller than the first number (paragraph 58, 77-78, 84-90; printer includes first camera, second camera, third camera are used to capture images of the print substrate; one of camera is capturing images (second number) while the other two cameras may not be in range to capture image (first number); second number is one camera while first number is two cameras).



        In addition to the teachings of the claims 1, 11, 16, 19, 22 as a whole, the closest prior art of record failed to teach or suggest, in a system wherein “multiple image readers capable of performing image reading for the same surface of the transfer medium”:
        “the controller is capable of switching image reading by the multiple image readers between reading by a first number of image readers and reading by a second number of image readers, and of enabling, while the second number of image readers perform reading, at least one of the other image readers to execute a maintenance operation for the at least one of the other image readers”

        Therefore, claims 2-10, 12-15, 17-18, 20-21, 23-25 are allowable for depending on claims 1, 11, 16, 19, 22 respectively.








Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190005286 to Suman (equivalent of WO 2017109801 to Suman used in above rejection).
US 7017492 to Seymour discloses detect inspection for printed matters (see Abstract). 
US 7796307 to Shiokawa discloses image reading system using switchback (see Abstract).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

02/25/2021